Citation Nr: 1734213	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-25 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1968.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  A transcript of the hearing is of record.  In July 2017 correspondence, the Board informed the Veteran that the VLJ before whom he had testified in November 2013 was no longer at the Board, and offered him the opportunity to have another Board hearing.  In correspondence received later that month, the Veteran indicated that he did not wish to have another hearing.

In May 2015, the Board issued a decision denying the Veteran's appeal for, among others, entitlement to a TDIU.  The Veteran appealed the TDIU denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court issued a Memorandum Decision that vacated the Board's May 2015 decision, and remanded the matter for further adjudication consistent with the decision.


FINDING OF FACT

The Veteran's service-connected disabilities are reasonably shown to render him unable to obtain and secure substantial gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.16 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.   

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment may also be held to exist, on a facts-found basis (including, but not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16.
The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Here, the Veteran's service-connected disabilities include:  (1) PTSD, evaluated as 50 percent disabling from June 29, 2010, 100 percent disabling from January 4, 2011, and 50 percent disabling from February 1, 2011; (2) coronary artery disease (CAD), evaluated as 60 percent disabling from November 1, 2006, 30 percent disabling from June 8, 2007, and 10 percent disabling from May 29, 2009; (3) diabetes mellitus type II to include erectile dysfunction and occasional blurred vision with early cataracts, evaluated as 20 percent disabling from November 1, 2006; (4) peripheral neuropathy of the upper extremities, each evaluated as 20 percent disabling August 16, 2007; (5) peripheral neuropathy of the lower extremities, each evaluated as 10 percent disabling from November 1, 2006; and (6) tinnitus, evaluated as 10 percent from September 5, 2007.  His combined disability evaluation has been at least 60 percent from November 1, 2006.  Thus, the Veteran meets the threshold rating requirements necessary to consider entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  The question therefore becomes whether he is unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities.

The Veteran contends that he is unemployable due to his service-connected PTSD and neuropathy of his upper and lower extremities.  See September 2011 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.
The record shows that the Veteran was employed for over 30 years as a computer systems programmer and completed one year of college.  On the September 2011 TDIU claim, he indicated that he last worked in 2002.  During the November 2013 hearing, the Veteran explained that he started doing contract work in 1998 because it was easier to handle being around people for short periods of time.  He stated that in 2002 he started doing home remodeling on his own, but he had to quit due to a bad back, shoulders, and knees.  

The October 2011 VA general medical examiner opined that the Veteran is able to secure and maintain gainful employment in any capacity requiring sedentary or physical labor when considering his service-connected PTSD, diabetes, and CAD.  She noted that the Veteran "only stopped working when his computer business dried up and then was able to work in home improvement and in handyman work and stopped that when he reached the age that he could draw Social Security."  Similarly, the July 2012 VA PTSD examiner opined that the Veteran's PTSD "does not render him unable to secure and maintain substantially gainful employment.  She explained that there is no evidence in his work history that suggests that symptoms of PTSD ever significantly impacted his occupational functioning.  She also noted the Veteran's report that he stopped working due to retirement, and not due to PTSD.  The July 2012 VA diabetes examiner opined that the Veteran was able to secure and maintain gainful employment in any capacity requiring sedentary or physical labor when considering his service-connected diabetes, CAD, and peripheral neuropathy.  She noted the Veteran's report that he stopped working "because he completed his full career."

The Board observes that the rationales of these various providers do not indicate whether "the disabled person is . . . unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities," because they do not consider the Veteran's current ability to find substantially gainful employment.  38 C.F.R. § 4.16(a) (2016); see also 38 C.F.R. § 4.10 (2016) (medical examiners are responsible for providing a "full description of the effects of disability upon the person's ordinary activity").  Consequently, the opinions are afforded little probative value.

In further support of his appeal, the Veteran submitted a private vocational assessment from W.T.C., MS. Diplomat, American Board of Vocational Experts, dated April 2017 which opined the Veteran was unemployable since at least 1998.  He reviewed the January 2011 PTSD examination report that documented the Veteran's PTSD symptomatology had a serious impact on social and occupational functioning.  He noted that the symptoms caused the Veteran to miss work; to not get along with others at work; and increased irritability.  Mr. W.T.C. noted that an October 2011 VA report documented the Veteran had moderate difficulty accepting supervision and criticism; as well as being flexible at the workplace.  It was noted that he exhibited mild problems with concentration and memory that would impact his efficiency and productivity.  He also noted the July 2012 VA report that documented the Veteran's symptoms caused clinically significant distress or impairment in social and occupational functioning; concluding that the PTSD symptoms leads to an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The expert indicated that reliability and productivity are the most important factors in performing any level of work activity.  He noted that the level of reduced ability that the Veteran's service-connected disabilities provide him compromises his ability in this regard such that he is unable to secure and follow a substantially gainful occupation.  He noted that the Veteran is not able to effectively perform any kind of work activity if he cannot reliably get to a job when scheduled to be there or if he cannot stay at the job for his scheduled shift even if he goes to the job.  The examiner also noted that if the Veteran cannot be productive in the efficient completion of assigned duties even if he is present for an eight-hour workday, he is not able to maintain a job.  He therefore concluded, after a thorough review of the Veteran's service connected disabilities it was his opinion it is at least as likely as not that the Veteran is precluded from securing and following a substantially gainful occupation due to his service-connected disabilities.  He indicated that there are no jobs in the local or national economies that the Veteran is able to perform.  The examiner indicated that the conclusion was reached considering the Veteran's education, work history, and the limitations that he has as a result of the service-connected disabilities.  See April 2017 private vocational assessment.
After careful review of the record, the Board reasonably finds the Veteran experiences functional limitations due to service-connected disabilities that preclude substantially gainful employment.  To the extent that the record suggests that the Veteran could perform the physical requirements of sedentary type employment, the Board finds that such employment in this case would be no more than marginal in view of the Veteran's physical and mental disabilities.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal).  

Considering the Veteran's various physical and mental disabilities together with all evidence of record, the Board finds that the Veteran is precluded from gainful employment due to his service connected disabilities.  As such, the claim is granted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


